Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 2/18/2021. With the amendments, claims 1-15 remain pending.  Claims 1, 5, 6, 11, and 15 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/18/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation is interpreted to mean there are particular affixing means for interfacing the fretpad insert and the fretpad in a non-destructive way which the applicant supports in his disclosure.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a fretpad for use on a capo comprising: 
a radiused fretpad insert, whereby said fretpad insert is curved longitudinally; 
a fretpad frame, wherein said radiused fretpad insert is detachably affixed to said fretpad frame, whereby said fretpad frame provides structural support to said radiused fretpad insert; 
wherein said radiused fretpad insert has a durometer of between 15 and 40 shore A.
The examiner points to Chen which has fretpad insert 50 that is curved into a radius across its length and is supportively attached to fretpad frame 10 (figure 6). As well as the 

    PNG
    media_image1.png
    292
    530
    media_image1.png
    Greyscale

where the fretpad element in the form of a sleeve could be replaced.
As interpreted by the examiner, the applicant’s claim 1 would distinguish over the case where the means used by Chen for affixing the fretpad insert failed or was forced, but it could be affixed again.  The applicant already had credit for the general ideal of the replaceable neck pad in his earlier patent 9,711,115, which is prior art to the current application. The fretpad in the present disclosure is patentable different from these neck pads.
A range of durometer of 15 to 40 shore A, covers appreciably the full range of hardness for the fretpad insert, within which the person of ordinary skill could discover the reasonable range. 
Claim 1, as interpreted, is considered to be non-obvious with respect to the closest related prior art relying on the disclosure of patentably distinguishing means for detachably affixing the fretpad insert
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a capo comprising: a capo body; a radiused fretpad insert, whereby said fretpad insert is curved longitudinally; 
a fretpad frame, wherein said radiused fretpad insert is detachably affixed to said fretpad frame whereby said fretpad frame provides structural support to said radiused fretpad insert and is detachably connected to said capo body; 
wherein said radiused fretpad insert has a durometer of between 15 and 40 shore A.
Claim 11 is essentially the capo and capo body combined with the allowable fretpad of claim 1.  The references and rationale applied to claim 1 also apply to claim 11. 
Claims 12-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 5, 2021